Exhibit 10.4 AMENDMENT TO SECURITY AGREEMENT This Amendment (this “ Amendment ”), dated as of October 9, 2015 to the Security Agreement, dated as of May 9, 2011 (as heretofore amended, the “ Security Agreement ”), between TransCoastal Corporation, a Texas corporation (the “ Grantor ”), and Melody Business Finance, LLC, a Delaware limited liability company, as Secured Party and successor by purchase and assignment to Green Bank, N.A. (the “ Agent ”). Capitalized terms, unless otherwise defined herein, shall have the meanings set forth in the Security Agreement. W I T N E S S E T H WHEREAS, the Grantor and the Agent have agreed, subject to the terms and conditions of this Amendment, to amend the Security Agreement as hereinafter set forth. NOW, THEREFORE, the parties agree as follows: Section 1.
